EXHIBIT 10.2

 

GUARANTY

 

GUARANTY, dated as of June 30, 2004, by WEIDER NUTRITION INTERNATIONAL, INC., a
Delaware corporation (the “Guarantor”) in favor of (a) KEYBANK NATIONAL
ASSOCIATION, as agent (hereinafter, in such capacity, the “Agent”) for itself
and the other financial institutions (hereinafter, collectively, the “Banks”)
which are or may become parties to that certain Revolving Credit Agreement dated
as of even date herewith among Weider Nutrition Group, Inc., a Utah corporation,
as borrower thereunder (the “Borrower”), the Banks and the Agent (as amended and
in effect from time to time, the “Credit Agreement”) and (b) each of the Banks.

 

WHEREAS, the Borrower is a wholly-owned subsidiary of the Guarantor;

 

WHEREAS, pursuant to the Credit Agreement, the Banks, upon the terms and subject
to the conditions contained therein, have agreed to make loans and otherwise
extend credit to the Borrower;

 

WHEREAS, the Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrower by the Banks pursuant to
the Credit Agreement (which benefits are hereby acknowledged);

 

WHEREAS, it is a condition precedent to the Banks and the Agent entering into
the Credit Agreement that the Guarantor execute and deliver to the Agent and the
Banks a guaranty substantially in the form hereof; and

 

WHEREAS, the Guarantor wishes to guaranty the obligations of the Borrower to the
Banks and Agent under or in respect of the Credit Agreement as provided herein;

 

NOW, THEREFORE, in consideration of the premises (the foregoing recitals being
part of this Guaranty), the Guarantor hereby agrees with the Agent for the
ratable benefit of the Banks as follows:

 

1.                                      Definitions.  All capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Credit Agreement.

 

2.                                      Guaranty of Payment and Performance. 
The Guarantor hereby guarantees to the Banks the full and punctual payment when
due (whether at stated maturity, by required pre-payment, by acceleration or
otherwise), as well as the performance, of all of the Obligations under the
Credit Agreement, including all Obligations that would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §§502(b) and 506(b) of the Federal Bankruptcy Code. 
This Guaranty is an absolute, unconditional and continuing guaranty of the full
and punctual payment and performance of all of the Obligations and not of their
collectibility only and is in no way conditioned upon any requirement that the
Agent or any Bank first attempt to collect any of the Obligations from the
Borrower or resort to any collateral security or other means of obtaining
payment.  Should the Borrower default in the payment or performance of any of
the Obligations, the obligations of the Guarantor hereunder with respect to such
Obligations in default shall, upon demand by the Agent, become immediately due
and payable to the Agent, for the benefit of the Banks and the Agent, without
demand or notice of any nature, all of which are expressly waived by the
Guarantor.  Payments by the Guarantor hereunder may be required by the Agent,
for the benefit of the Banks and the Agent, on any number of occasions.  All
payments by the Guarantor hereunder shall be made to the Agent, in the manner
and at the place of payment specified therefor in the Credit Agreement, for the
account of the Banks and the Agent.

 

1

--------------------------------------------------------------------------------


 

3.                                      Guarantor’s Agreement to Pay Enforcement
Costs, etc.  The Guarantor further agrees, as the principal obligor and not as a
guarantor only, to pay to the Agent, on demand, all costs and expenses
(including court costs and legal expenses) incurred or expended by the Agent or
any Bank in connection with the Obligations, this Guaranty and the enforcement
thereof, together with interest on amounts recoverable under this §3 from the
time when such amounts become due until payment, whether before or after any
judgment, at the rate of interest for overdue principal set forth in the Credit
Agreement; provided, that if such interest exceeds the maximum amount permitted
to be paid under applicable law, then such interest shall be reduced to such
maximum permitted amount.

 

4.                                      Waivers by Guarantor; Banks’ Freedom to
Act.  The Guarantor agrees that the Obligations will be paid and performed
strictly in accordance with their respective terms, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Agent or any Bank with respect thereto;
provided, however, that the Guarantor shall not be required to pay or perform
any Obligation prohibited by any applicable law, regulation or order of any
jurisdiction.  The Guarantor waives promptness, diligences, presentment, demand,
protest, notice of acceptance, notice of any Obligations incurred and all other
notices of any kind, all defenses which may be available by virtue of any
valuation, stay, moratorium law or other similar law now or hereafter in effect,
any right to require the marshalling of assets of the Borrower or any other
entity or other person primarily or secondarily liable with respect to any of
the Obligations, and all suretyship defenses generally.  Without limiting the
generality of the foregoing, the Guarantor agrees to the provisions of any
instrument evidencing, securing or otherwise executed by the Guarantor or the
Borrower in connection with any Obligation and agrees that the obligations of
the Guarantor hereunder shall not be released or discharged, in whole or in
part, or otherwise affected by (a) the failure of the Agent or any Bank to
assert any claim or demand or to enforce any right or remedy against the
Borrower or any other entity or other person primarily or secondarily liable
with respect to any of the Obligations; (b) any extensions, compromise,
refinancing, consolidation or renewals of any Obligation; (c) any change in the
time, place or manner of payment of any of the Credit Agreement, the Notes, the
other Loan Documents or any other agreement evidencing, securing or otherwise
executed in connection with any of the Obligations; (d) the addition,
substitution or release of any entity or other person primarily or secondarily
liable for any Obligation, (e) the adequacy of any rights which the Agent or any
Bank may have against any collateral security or other means of obtaining
repayment of any of the Obligations; (f) the impairment of any collateral
securing any of the Obligations, including without limitation the failure to
perfect or preserve any rights which the Agent or any Bank might have in such
collateral security or the substitution, exchange, surrender, release, loss or
destruction of any such collateral security; or (g) any other act or omission
which might in any manner or to any extent vary the risk of the Guarantor or
otherwise operate as a release or discharge of the Guarantor, all of which may
be done without notice to the Guarantor.  To the fullest extent permitted by
law, the Guarantor hereby expressly waives any and all rights or defenses
arising by reason of (i) any “one action” or “anti-deficiency” law which would
otherwise prevent the Agent or any Bank from bringing any action, including any
claim for a deficiency, or exercising any other right or remedy (including any
right of set-off), against the Guarantor before or after the Agent or such
Bank’s commencement or completion of any foreclosure action, whether judicially,
by exercise of power of sale or otherwise, or (ii) any other law which in any
other way would otherwise require any election of remedies by the Agent or any
Bank.

 

5.                                      Unenforceability of Obligations Against
Borrower.  If for any reason the Borrower has no legal existence or is under no
legal obligation to discharge any of the Obligations, or if any of the
Obligations have become irrecoverable from the Borrower by reason of the
Borrower’s insolvency, bankruptcy or reorganization or by other operation of law
or for any other reason, this Guaranty shall nevertheless be binding on the
Guarantor to the same extent as if the Guarantor at all times had been the
principal obligor on all such Obligations.  In the event that acceleration of
the time for payment of any of

 

2

--------------------------------------------------------------------------------


 

the Obligations is stayed upon the insolvency, bankruptcy or reorganization of
the Borrower, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, the Notes, the other Loan
Documents or any other agreement evidencing, securing or otherwise executed in
connection with any Obligation shall be immediately due and payable by the
Guarantor.

 

6.                                      Subrogation; Subordination.

 

6.1                               Waiver of Rights Against Borrower.  Until the
final payment and performance in full of all of the Obligations, the Guarantor
shall not exercise and hereby waives any rights against the Borrower arising as
a result of payment by the Guarantor hereunder, by way of subrogation,
reimbursement, restitution, contribution or otherwise, and will not prove any
claim in competition with the Agent or any Bank in respect of any payment
hereunder in any bankruptcy, insolvency or reorganization case or proceedings of
any nature; the Guarantor will not claim any setoff, recoupment or counterclaim
against the Borrower; and the Guarantor waives any benefit of and any right to
participate in any collateral security which may be held by the Agent or any
Bank.

 

6.2                               Subordination.  The payment of any amounts due
with respect to any indebtedness of the Borrower for money borrowed or credit
received now or hereafter owed to the Guarantor is hereby subordinated to the
prior payment in full of all of the Obligations.  The Guarantor agrees that,
after the occurrence of any Default in the payment or performance of any of the
Obligations, the Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of the Borrower to the Guarantor until all of the
Obligations shall have been paid in full.  If, notwithstanding the foregoing
sentence, the Guarantor shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
the Guarantor as trustee for the Banks and the Agent and be paid over to the
Agent, for the benefit of the Banks and the Agent, on account of the Obligations
without affecting in any manner the liability of the Guarantor under the other
provisions of this Guaranty.

 

6.3                               Provisions Supplemental.  The provisions of
this §6 shall be supplemental to and not in derogation of any rights and
remedies of the Banks or the Agent under any separate subordination agreement
which the Agent may at any time and from time to time enter into with the
Guarantor for the benefit of the Banks and the Agent.

 

7.                                      Security.  As collateral for the
performance of all of the Guarantor’s obligations and liabilities hereunder, the
Guarantor shall and hereby does grant to the Agent, for the ratable benefit of
the Banks, a continuing lien on and security interest in the following
collateral:  one hundred percent of the outstanding and issued stock (other than
any margin stock (as such term is defined by Regulation U of the Board of
Governors of the Federal Reserve System) of the Borrower now or hereafter held
by the Guarantor.  Such security interest shall be further evidenced by and
subject to the terms of a Stock Pledge Agreement in a form satisfactory to the
Agent, financing statements, and such other documents as the Agent may request.

 

8.                                      Further Assurances.  The Guarantor
agrees that it will from time to time, at the request of the Agent, do all such
things and execute all such documents as the Agent may consider necessary or
desirable to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Agent and the Banks hereunder.  The Guarantor
acknowledges and confirms that the Guarantor itself has established its own
adequate means of obtaining from the Borrower on a continuing basis all
information desired by the Guarantor concerning the financial condition of the
Borrower and that the Guarantor will look to the Borrower and not to the Agent
or any Bank in order for the Guarantor to keep adequately informed of changes in
the Borrower’s financial condition.

 

3

--------------------------------------------------------------------------------


 

9.                                      Termination; Reinstatement.  This
Guaranty shall remain in full force and effect until the Agent is given written
notice of the Guarantor’s intention to discontinue this Guaranty,
notwithstanding any intermediate or temporary payment or settlement of the whole
or any part of the Obligations.  No such notice shall be effective unless
received and acknowledged by an officer of the Agent at the address of the Agent
for notices set forth in §20 of the Credit Agreement.  No such notice shall
affect any rights of the Agent or any Bank or of any affiliate of the Agent or
any Bank hereunder, including without limitation the rights set forth in §§4 and
6 hereof, with respect to any Obligations incurred or accrued prior to the
receipt of such notice or any Obligations incurred or accrued pursuant to any
contract or commitment in existence prior to such receipt.  This Guaranty shall
continue to be effective or re reinstated, notwithstanding any such notice, if
at any time any payment made or value received with respect to any Obligation is
rescinded or must otherwise be returned by the Agent or any Bank upon the
insolvency, bankruptcy or reorganization of the Borrower, or otherwise, all as
though such payment had not been made or value received.  Subject to the
foregoing and unless terminated earlier in accordance with this Section 9, this
Guaranty shall terminate only upon (i) full performance and final satisfaction
and payment to the Agent, for the ratable benefit of the Banks, of all
Obligations owed by the Borrower to the Agent or the Banks under the Loan
Documents, (ii) full performance of all of the Guarantor’s other obligations
under this Guaranty, and (iii) the termination of any obligation on the Part of
the Agent or any Bank to make Revolving Credit Loans or issue Letters of Credit
to or for the benefit of the Borrower.

 

10.                               Successors and Assigns.  This Guaranty shall
be binding upon the Guarantor, its successors and assigns, and shall insure to
the benefit of and be enforceable by the Agent and the Banks and their
successors, transferees and assigns.  Without limiting the generality of the
foregoing sentence, each Bank may assign or otherwise transfer the Credit
Agreement, the Notes, the other Loan Documents or any other agreement or note
held by it evidencing, securing or otherwise executed in connection with the
Obligations, or sell participations in any interest therein, to any other entity
or other person, and such other entity or other person shall thereupon become
vested, to the extent set forth in the agreement evidencing such assignment,
transfer or participation, with all the rights in respect thereof granted to
such Bank herein, as permitted under the Credit Agreement.  Guarantor may not
assign any of its obligations hereunder.

 

11.                               Amendments and Waivers.  No amendment or
waiver of any provision of this Guaranty nor consent to any departure by the
Guarantor therefrom shall be effective unless the same shall be in writing and
signed by the Guarantor and by the Agent with the consent of the Majority
Banks.  No failure on the part of the Agent or any Bank to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.

 

12.                               Notices.  All notices and other communications
called for hereunder shall be made in writing and, unless otherwise specifically
provided herein, shall be deemed to have been duly made or given when delivered
by hand or mailed first class, postage prepaid, or, in the case of telegraphic
or telexed notice, when transmitted, answer back received, addressed as
follows:  if to the Guarantor, at the address set forth beneath its signature
hereto, and if to the Agent, at the address for notices to the Agent set forth
in §20 of the Credit Agreement, or at such address as either party may designate
in writing to the other.

 

13.                               Governing Law; Consent to Jurisdiction.  THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF UTAH.  The Guarantor agrees that any suit for the enforcement of this
Guaranty may be brought in the courts of the State of Utah or any federal court
sitting therein and consents to the nonexclusive

 

4

--------------------------------------------------------------------------------


 

jurisdiction of such court and to service of process in any such suit being made
upon the Guarantor by mail at the address specified by reference in §12.  The
Guarantor hereby waives any objection that it may now or hereafter have to the
venue of any such suit or any such court or that such suit was brought in an
inconvenient court.

 

14.                               Waiver of Jury Trial.  THE GUARANTOR HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT
OF ANY DISPUTE IN CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THE PERFORMANCE OF ANY OF SUCH RIGHTS OR OBLIGATIONS.  Except as
prohibited by law, the Guarantor hereby waives any right which it may have to
claim or recover in any litigation referred to in the preceding sentence any
special, exemplary, punitive or consequential damages or any damages other than
or in addition to, actual damages.  The Guarantor (a) certifies that neither the
Agent or any Bank nor any representative, agent or attorney of the Agent or any
Bank has represented, expressly or otherwise, that the Agent or any Bank would
not, in the event of litigation, seek to enforce the foregoing waivers and (b)
acknowledges that, in entering into the Credit Agreement and the other Loan
Documents to which the Agent or any Bank is a party, the Agent and the Banks are
relying upon, among other things, the waivers and certifications contained in
this §14.

 

15.                               Miscellaneous.  This Guaranty constitutes the
entire agreement of the Guarantor with respect to the matters set forth herein. 
The rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Guaranty shall be in
addition to any other guaranty of or collateral security for any of the
Obligations.  The invalidity or enforceability of any one or more sections of
this Guaranty shall not affect the validity or enforceability of its remaining
provisions.  Captions are for the ease of reference only and shall not affect
the meaning of the relevant provisions.  The meanings of all defined terms used
in this Guaranty shall be equally applicable to the singular and plural forms of
the terms defined.

 

IT WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

 

WEIDER NUTRITION INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Joseph Baty

 

Its:  Chief Financial Officer

 

 

 

Address:

 

 

 

Weider Nutrition International, Inc.

 

2002 South 5070 West

 

Salt Lake City, Utah 84104-4726

 

Attn: Chief Financial Officer

 

5

--------------------------------------------------------------------------------